 



Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated as of
May 7, 2007 between Luminent Mortgage Capital, Inc., a Maryland corporation
having its principal place of business at 101 California Street, Suite 1350, San
Francisco, California 94111 (the “Employer”) and Gail P. Seneca, whose address
is P.O. Box 1018, Inverness, California 94937 (the “Executive”).
WITNESSETH:
     WHEREAS, the Employer and the Executive wish to amend and restate the
employment agreement dated as of December 20, 2005 between the Employer and the
Executive; and
     WHEREAS, the Employer and the Executive are entering into this Agreement to
set forth and confirm their respective rights and obligations with respect to
the Executive’s continued employment by the Employer;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, the Employer and the Executive, intending to be
legally bound hereby, mutually agree as follows:
     1. Employment and Term.
          (a) Effective as of May 10, 2007 (the “Effective Date”), the Employer
shall continue to employ the Executive, and the Executive shall continue to be
employed by the Employer, as the Chairman of the Board (the “Position”) of the
Employer, in accordance with the terms and subject to the conditions set forth
in this Agreement for a term (the “Term”) that shall commence on the Effective
Date and, as provided in and subject to paragraphs 1(b), 1(c), 1(d) and 1(e),
shall continue until December 31, 2008.
          (b) Unless otherwise provided in this Agreement or agreed by the
Employer and the Executive, all of the terms and conditions of this Agreement
shall continue in full force and effect throughout the Term and, with respect to
those terms and conditions that apply after the Term, after the Term.
          (c) Notwithstanding paragraph 1(b), the Employer, by action of its
board of directors (the “Board”) and effective as specified in a written notice
thereof to the Executive in accordance with the terms of this Agreement, shall
have the right to terminate the Executive’s

 



--------------------------------------------------------------------------------



 



employment under this Agreement at any time during the Term, for Cause (as
defined in this Agreement) or other than for Cause or on account of the
Executive’s death or Permanent Disability (as defined in this Agreement),
subject to the provisions of this paragraph 1.
               (i) “Cause” shall mean (A) the Executive’s willful and continued
failure substantially to perform her material duties with the Employer as set
forth in this Agreement, or the commission by the Executive of any activities
constituting a violation or breach under any material federal, state or local
law or regulation applicable to the activities of the Employer, in each case,
after written notice thereof from the Employer to the Executive and a reasonable
opportunity for the Executive to cease such failure, breach or violation in all
material respects, (B) fraud, breach of fiduciary duty, dishonesty,
misappropriation or other actions that cause intentional material damage to the
property or business of the Employer by the Executive, (C) the Executive’s
repeated absences from work such that she is unable to perform her duties
hereunder in all material respects other than for physical or mental impairment
or illness which the Executive fails to cure after written notice or (D) the
Executive’s admission or conviction of, or plea of nolo contendere to, any
felony or any other crime that, in the reasonable judgment of the Board, has a
material adverse effect on the Executive’s ability to carry out her obligations
under this Agreement. Notwithstanding the foregoing, the Employer may not
terminate the Executive’s employment under this Agreement for Cause unless the
Executive is given (A) written notice, in accordance with the by-laws of the
Employer, of a special meeting of the Board to consider the termination of the
Executive’s employment under this Agreement for Cause and (B) the opportunity
for the Executive to address such special meeting.
               (ii) “Permanent Disability” shall mean a physical or mental
disability such that the Executive is substantially unable to perform the duties
of the Position and the nonperformance of such duties has continued for a period
of 240 consecutive days, provided, however, that in order to terminate the
Executive’s employment under this Agreement on account of the Executive’s
Permanent Disability, the Employer must provide the Executive with written
notice of the Board’s good faith determination to terminate the Executive’s
employment under this Agreement for reason of the Executive’s Permanent
Disability not less than 30 days prior to such termination, which notice shall
specify the date of termination. Until the specified effective date of
termination by reason of the Executive’s Permanent Disability, the Executive
shall continue to receive compensation at the rates set forth in paragraph 3. No
termination of the Executive’s employment under this Agreement because of the
Executive’s Permanent Disability shall impair any rights of the Executive under
any disability insurance policy maintained by the Employer at the commencement
of the aforesaid 240-day period.
          (d) The Executive shall have the right to terminate her employment
under this Agreement at any time during the Term for Good Reason or without Good
Reason, or in

-2-



--------------------------------------------------------------------------------



 



the event a Change of Control occurs, all as specified in a written notice
thereof to the Employer in accordance with the terms of this Agreement. As used
herein:
               (i) “Good Reason” shall mean (A) the Executive’s Position or the
scope of the Executive’s authority, duties or responsibilities as described in
this Agreement are materially diminished without the Executive’s written
consent, excluding for this purpose any action that was not taken by the
Employer in bad faith and that is remedied by the Employer promptly following
written notice thereof from the Executive to the Employer; (B) a material breach
by Employer of its obligations to the Executive under this Agreement, which
breach is not cured in all material respects to the reasonable satisfaction of
the Executive within 30 days (except in the case of a payment default for which
the cure period shall be 10 days), in each case following written notice thereof
from the Executive to the Employer or (C) any termination of the Executive’s
employment under this Agreement without Cause.
               (ii) As used herein, “Change of Control” shall mean (A) the
acquisition of shares of the Employer by any “person” or “group” (as such terms
are used in Rule 13d-3 under the Securities Exchange Act of 1934 as now or
hereafter amended) in a transaction or series of transactions that result in
such person or group directly or indirectly becoming the beneficial owner of 25%
or more of the Employer’s Common Stock after the date of this Agreement, (B) the
consummation of a merger or other business combination after which the holders
of voting capital stock of the Employer do not collectively own 60% or more of
the voting capital stock of the entity surviving such merger or other business
combination, (C) the sale, lease, exchange or other transfer in a transaction or
series of transactions of all or substantially all of the assets of the
Employer, but excluding therefrom the sale and reinvestment of the Employer’s
investment portfolio or (D) as the result of or in connection with any cash
tender offer or exchange offer, merger or other business combination, sale of
assets or contested election of directors or any combination of the foregoing
transactions (a “Transaction”), the persons who constituted a majority of the
members of the Board on the date of this Agreement and persons whose election as
members of the Board was approved by such members then still in office or whose
election was previously so approved after the date of this Agreement, but before
the event that constitutes a Change of Control, no longer constitute such a
majority of the members of the Board then in office. A Transaction constituting
a Change in Control shall only be deemed to have occurred upon the closing of
the Transaction.
          (e) (i) If the Employer terminates the Executive’s employment under
this Agreement for any reason other than Cause and said termination occurs as of
a date that is within 270 days preceding or within 180 days after the
consummation of a Change of Control (such 270-day period or such 180-period
being referred to in this Agreement as a “Change of Control Period”), (B) this
Agreement is terminated as a result of the death or disability of the Executive
effective as of a date within a Change of Control Period, (C) the Executive

-3-



--------------------------------------------------------------------------------



 




terminates her employment under this Agreement for Good Reason effective as of a
date within a Change of Control Period or (D) the Executive terminates her
employment under this Agreement within 180 days after the consummation of a
Change of Control, the Employer shall pay to the Executive or her Estate
promptly after the event giving rise to such payment occurs an amount equal to
the sum of (x)(1) the Executive’s Base Salary (as defined in this Agreement)
accrued through the date the termination of the Executive’s employment under
this Agreement is effective and (2) any amount in respect of excise taxes
required to be paid to the Executive pursuant to paragraphs 1(f) or 1(g), with
such payments, rights and benefits described in clauses (x)(1) and (x)(2) being
collectively referred to in this Agreement as the “Accrued Obligations,” (y) an
amount equal to the aggregate premium that would be payable by the Executive to
maintain in effect throughout the period (the “Subsequent Period”) from the date
of the termination of the Executive’s employment under this Agreement through
the remainder of the Term (assuming no increase in insurance premium rates) the
same medical, health, disability and life insurance provided by the Employer
immediately prior to the date of such termination (the “Benefit Obligations”)
and (z) $1,000,000.
               (ii) If (A) the Employer terminates the Executive’s employment
under this Agreement for any reason other than for Cause effective as of a date
that is not within a Change of Control Period or (B) the Executive terminates
her employment under this Agreement for Good Reason effective as of a date that
is not within a Change of Control Period, the Employer shall pay to the
Executive promptly after the event giving rise to such payment occurs an amount
equal to the sum of (x) (1) the Accrued Obligations, (y) the Benefit Obligations
and (z) the Executive’s annual Base Salary as of the effective date of
termination of the Executive’s employment for the Subsequent Period.
               (iii) If (A) the Employer terminates the Executive’s employment
under this Agreement for Cause, (B) the Executive terminates her employment
under this Agreement for any reason other than Good Reason, her death or the
Executive’s Permanent Disability or (C) this Agreement is terminated by the
Employer as a result of the death or Permanent Disability of the Executive, the
sole obligation of the Employer shall be to pay the Accrued Obligations to the
Executive or her estate.
          (f) In the event that the independent public accountants of the
Employer or the Internal Revenue Service determines that any payment, coverage
or benefit provided to the Executive pursuant to this Agreement is subject to
the excise tax imposed by Sections 280G and 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) or any successor provision thereof or any interest
or penalties incurred by the Executive with respect to such excise tax, the
Employer, within 30 days thereafter, shall pay to the Executive, in addition to
any other payment, coverage or benefit due and owing under this Agreement, an
additional amount that will result in the Executive’s net after tax position,
after taking into account any interest, penalties or taxes imposed on the amount
payable under this paragraph

-4-



--------------------------------------------------------------------------------



 



1(f), upon the receipt of the payments provided for by this Agreement be no less
advantageous to the Executive than the net after tax position to the Executive
that would have been obtained had Sections 280G and 4999 of the Code not been
applicable to such payment, coverage or benefits. Except as otherwise provided
in this Agreement, all determinations to be made under this paragraph 1(f) shall
be made by tax counsel whose selection shall be reasonably acceptable to the
Executive and the Employer and whose fees and costs shall be paid for by the
Employer.
          (g) In the event that the independent public accountants of the
Employer or the Internal Revenue Service determines that any payment, coverage
or benefit due or owing to the Executive pursuant to this Agreement is subject
to the excise tax imposed by Section 409A of the Code or any successor provision
thereof or any interest or penalties, including interest imposed under Section
409A(1)(B)(i)(I) of the Code, incurred by the Executive as a result of the
application of such provision, the Employer, within 30 days thereafter, shall
pay to the Executive, in addition to any other payment, coverage or benefit due
and owing under this Agreement, an amount that will result in the Executive’s
net after tax position, after taking into account any interest, penalties or
taxes imposed on the amounts paid under this paragraph 1(g), being no less
advantageous to the Executive than the net after tax position to the Executive
that would have been obtained had Section 409A of the Code not been applicable
to such payment, coverage or benefits. Except as otherwise provided in this
Agreement, all determinations to be made under this paragraph 1(g) shall be made
by tax counsel whose selection shall be reasonably acceptable to the Executive
and the Employer and whose fees and costs shall be paid for by the Employer.
          (h) Any notice of termination of the employment of the Executive under
this Agreement by the Employer to the Executive or by the Executive to the
Employer shall be given in accordance with the provisions of paragraph 9.
          (i) The Employer agrees to reimburse the Executive for the reasonable
fees and expenses of the Executive’s attorneys and for court and related costs
in any proceeding to enforce the provisions of this Agreement in which the
Executive is successful on the merits.
     2. Duties of the Executive. Subject to the ultimate control and discretion
of the Board of the Employer, the Executive shall serve in the Position and
perform all duties and services commensurate with the Position. Throughout the
Term, the Executive shall perform all duties reasonably assigned or delegated to
her under the by-laws of the Employer or from time to time by the Board
consistent with the Position. Except for travel normally incidental and
reasonably necessary to the business of the Employer and the duties of the
Executive under this Agreement, the duties of the Executive shall be performed
in the greater San Francisco, California metropolitan area. The Executive shall
be free to engage in any other business activities during the Term provided that
such business activities do not materially impair her performance of the duties
of the Position.

-5-



--------------------------------------------------------------------------------



 



     3. Compensation. For all services to be rendered by the Executive under
this Agreement:
          (a) Base Salary. The Employer shall pay the Executive a base salary
(the “Base Salary”) at an annual rate of $300,000, plus such other compensation
as may, from time to time, be determined by the Employer. At the end of each
fiscal year of the Employer, the Employer shall review the amount of the
Executive’s Base Salary, and shall increase such Base Salary for the following
year to such amount as the Board may determine in its discretion. Such Base
Salary and other compensation shall be payable in accordance with the Employer’s
normal payroll practices as in effect from time to time.
          (b) Restricted Stock Award. Effective as of January 1, 2008, the
Employer shall make a restricted stock award to the Executive of 50,000 shares
(the “Award”) of the Employer’s Common Stock (the “Shares”). The Award shall be
evidenced by a Restricted Stock Award Agreement between the Employer and the
Executive in substantially the form thereof currently in use by the Employer.
The Award and the Restricted Stock Award Agreement shall have the following
other principal terms:
               (i) the Shares under the Award shall become vested, and remain
vested from and after the Effective Date, in three cumulative installments as
follows:
                    (A) the first installment, consisting of one-half of the
Shares, shall become vested from and after December 31, 2008; and
                    (B) the second installment, consisting of an additional
one-half of the Shares, shall become vested from and after December 31, 2009.
               (ii) the Shares under the Award shall become vested pursuant to
paragraphs 3(b)(i)(A) and (B) regardless of whether this Agreement extends
beyond the Term;
               (iii) the Shares, and any other shares of the Employer’s Common
Stock held under prior or subsequent restricted stock awards made to the
Executive by the Employer, shall become immediately vested in full and shall
remain vested in the event of (A) a Change of Control (as defined herein), (B) a
termination of the employment of the Executive by the Employer under this
Agreement without Cause or (C) a termination of the employment of the Executive
under this Agreement by the Executive for Good Reason;
               (iv) any unvested Shares shall revert to the Employer immediately
in the event of (A) a termination of the employment of the Executive under this
Agreement by the Employer for Cause or (B) a termination of the employment of
the Executive under this Agreement by the Executive without Good Reason; and

-6-



--------------------------------------------------------------------------------



 



               (v) The Executive shall have the right by notice to the Employer
to require that the Employer purchase from the Executive that number of vested
shares of the Employer’s Common Stock at a price per share equal to the average
closing price of the Employer’s Common Stock on the New York Stock Exchange for
the 20 days preceding the Executive’s notice of purchase, as is necessary to
provide the Executive with sufficient funds to pay applicable federal and state
income taxes resulting from the vesting of Shares under the Awards, subject to
the prior approval by the Compensation Committee of the Employer’s Board of
Directors of the price per share at the time of each such purchase.
          (c) The Executive shall be entitled to continue to receive all of the
employee fringe benefits currently received from the Employer as well as any
other employee fringe benefits the Employer makes available to its other
executive officers, subject to the terms and conditions of the applicable
benefit plans.
          (d) The Employer shall provide the Executive with office space and
administrative support at its offices during the Term.
     4. Expenses. The Employer shall promptly reimburse the Executive for
(a) all reasonable expenses paid or incurred by the Executive in connection with
the performance of the Executive’s duties and responsibilities under this
Agreement, upon presentation of expense vouchers or other appropriate
documentation therefor and (b) all reasonable professional expenses, such as
licenses and dues and professional educational expenses, paid or incurred by the
Executive during the Term.
     5. Indemnification. Notwithstanding anything in the Employer’s certificate
of incorporation or its by-laws to the contrary, the Executive shall at all
times during her employment by the Employer, and thereafter, be indemnified by
the Employer to the fullest extent permitted by applicable law for any matter in
any way relating to the Executive’s affiliation with the Employer and its
subsidiaries.
     6. Confidential Information. The Executive understands that, in the course
of her employment by the Employer, the Executive will receive confidential
information concerning the business of the Employer and that the Employer
desires to protect. The Executive agrees that she will not at any time during or
after the period of her employment by the Employer reveal to anyone outside the
Employer, except as required by law, or use for her own benefit, any such
information that has been designated as confidential by the Employer or
understood by the Executive to be confidential without specific written
authorization by the Employer. Upon termination of this Agreement, and upon the
request of the Employer, the Executive shall promptly deliver to the Employer
any and all written materials, records and documents, including all copies
thereof, made by the Executive or coming into her possession during the Term and
retained by the Executive containing or concerning confidential information of
the Employer and all other written materials furnished to and retained by the

-7-



--------------------------------------------------------------------------------



 



Executive by the Employer for her use during the Term, including all copies
thereof, whether of a confidential nature or otherwise.
     7. Entire Agreement; Amendment. This Agreement and any Restricted Stock
Award Agreements between the parties contain the entire agreement between the
Employer and the Executive with respect to the subject matter hereof, and may
not be amended, waived, changed, modified or discharged except by an instrument
in writing executed by the Employer and the Executive.
     8. Assignability. The services of the Executive under this Agreement are
personal in nature, and neither this Agreement nor the rights or obligations of
the Employer under this Agreement may be assigned by the Employer, whether by
operation of law or otherwise, without the Executive’s prior written consent.
This Agreement shall be binding upon, and inure to the benefit of, the Employer
and its permitted successors and assigns under this Agreement. This Agreement
shall not be assignable by the Executive, but shall inure to the benefit of the
Executive’s heirs, executors, administrators and legal representatives.
     9. Notice. Any notice that may be given under this Agreement shall be in
writing and be deemed given when hand delivered and acknowledged or, if mailed,
one day after mailing by registered or certified mail, return receipt requested,
or if delivered by an overnight delivery service, one day after the notice is
delivered to such service, to either the Employer or the Executive at their
respective addresses stated above, or at such other address as the Executive or
the Employer may by similar notice designate.
     10. Specific Performance. The Employer and the Executive agree that
irreparable damage would occur in the event that any of the provisions of
paragraph 6 were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of paragraph 6 and to
enforce specifically the terms and provisions of paragraph 6, this being in
addition to any other remedy to which any party is entitled at law or in equity.
     11. No Third Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to confer upon any person or entity other than the parties
(and the Executive’s heirs, executors, administrators and legal representatives
and the permitted transferees of the Shares) any rights or remedies of any
nature under or by reason of this Agreement.
     12. Successor Liability. The Employer shall require any successor, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business or assets of the Employer to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Employer would be required to perform it if no such succession had
taken place.

-8-



--------------------------------------------------------------------------------



 



     13. Mitigation. The Executive shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment by another employer or by retirement benefits payable after the
termination of this Agreement.
     14. Waiver of Breach. The failure at any time to enforce or exercise any
right under any of the provisions of this Agreement or to require at any time
performance by the other parties of any of the provisions hereof shall in no way
be construed to be a waiver of such provisions or to affect either the validity
of this Agreement or any part hereof, or the right of any party hereafter to
enforce or exercise its rights under each and every provision in accordance with
the terms of this Agreement.
     15. No Attachment. Except as required by law, no right to receive payments
under this Agreement shall be subject to anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect; provided, however, that nothing in this paragraph 15 shall
preclude the assumption of such rights by executors, administrators or other
legal representatives of the Executive or her estate and their assigning any
rights under this Agreement to the person or persons entitled hereto.
     16. Severability. The invalidity or unenforceability of any term, phrase,
clause, paragraph, restriction, covenant, agreement or other provision hereof
shall in no way affect the validity or enforceability of any other provision, or
any part thereof, but this Agreement shall be construed as if such invalid or
unenforceable term, phrase, clause, paragraph, restriction, covenant, agreement
or other provision had never been contained in this Agreement unless the
deletion of such term, phrase, clause, paragraph, restriction, covenant,
agreement or other provision would result in such a material change as to cause
the covenants and agreements contained in this Agreement to be unreasonable or
would materially and adversely frustrate the objectives of the Employer and the
Executive as expressed in this Agreement.
     17. Survival of Benefits. Any provision of this Agreement that provides a
benefit to the Executive and that by the express terms hereof does not terminate
upon the expiration of the Term shall survive the expiration of the Term and
shall remain binding upon the Employer until such time as such benefits are paid
in full to the Executive or her estate.
     18. Construction. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to principles of conflict of laws. All headings in this Agreement have
been inserted solely for convenience of reference only, are not to be considered
a part of this Agreement and shall not affect the interpretation of any of the
provisions of this Agreement.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            LUMINENT MORTGAGE CAPITAL, INC.
      By:           S. Trezevant Moore,        Jr., President and Chief
Operating Officer     

                        Gail P. Seneca           

-10-